Citation Nr: 1007508	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected non-
small cell lung cancer and diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.    

The Board notes that the appellant served in Vietnam during 
the Vietnam Era, and, as such, is presumed to have been 
exposed to herbicides.  The Chairman of the Board, as 
directed by the Secretary, implemented a temporary stay on 
the adjudication of all cases affected by planned new 
herbicide-related presumptions for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  See Chairman's Memorandum No. 01-09-25 (November 
20, 2009).  Claims for coronary artery disease may be 
affected by the planned new presumption for ischemic heart 
disease.  However, inasmuch as coronary artery disease has 
not been specified to date as included in the planned 
presumption, and the Board has determined that a remand is 
necessary, there is no prejudice to the appellant in 
remanding this claim.  

Additionally, in a December 2009 Appellant's Brief, the 
appellant's representative raised the issue of entitlement to 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  The appellant initially 
raised a claim of TDIU in a March 2008 notice of 
disagreement.  An August 2008 rating decision granted 
entitlement to TDIU effective September 26, 2007.  There is 
no indication the appellant has appealed this decision.  
Therefore, the claim of entitlement to TDIU is not currently 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant contends that service connection is warranted 
for coronary artery disease, to include as secondary to 
service-connected lung cancer.  The appellant asserts that 
the lung cancer, and lung cancer treatment, have aggravated 
his coronary artery disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for 
disability which is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury. 38 
C.F.R. § 3.310 (2008).  Any additional disability resulting 
from the aggravation of a non-service-connected condition is 
also compensable under 38 C.F.R. § 3.310, to the extent of 
such aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

VA medical opinions were obtained in January 2008 and June 
2008 regarding the appellant's coronary artery disease claim.  
The January 2008 VA medical opinion found that the coronary 
artery disease was not caused by the appellant's service or 
lung cancer.  The VA examiner also found coronary artery 
disease was not caused by or aggravated by diabetes mellitus, 
type II.  The RO requested the June 2008 VA examiner to 
provide an opinion as to whether the appellant's coronary 
artery disease was aggravated by his service-connected lung 
cancer or radiation and chemotherapy treatment for his lung 
cancer.  The June 2008 VA examiner found that coronary artery 
disease was less likely as not "caused by or a result of" 
therapy for lung cancer.  The VA examiner noted in his 
rationale that the appellant's current condition represented 
the expected progression of coronary artery disease.  
However, the opinion did not directly address whether the 
lung cancer treatment aggravated the appellant's coronary 
artery disease.  Moreover, the VA examiner did not address 
whether the appellant's coronary artery disease was 
aggravated by his service-connected lung cancer.  Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
As the January 2008 and June 2008 VA examinations failed to 
address whether the appellant's lung cancer or treatment for 
lung cancer aggravated the appellant's coronary artery 
disease, the examinations were inadequate.  In light of the 
foregoing, the Board finds that a remand is necessary to 
obtain an additional medical opinion to adequately address 
the appellant's secondary service connection claim. 38 C.F.R. 
§ 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1. Request a medical opinion to determine:

*	Whether it is at least as likely as 
not that the appellant's coronary 
artery disease is chronically 
aggravated by his service-connected 
lung cancer.

*	Whether it is at least as likely as 
not that the appellant's coronary 
artery disease is chronically 
aggravated by treatment for his 
service-connected lung cancer, 
including chemotherapy and radiation.

*	The examiner should consider the 
December 2007 Minnesota Heart Clinic 
coronary angiogram report indicating 
that bypass surgery would be quite 
difficult due to the appellant having 
had radiation to the chest.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided.  The clinician should review the 
claims folder and this fact should be 
noted in the accompanying medical report.

2. Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for coronary artery disease, to 
include as secondary to service-connected 
lung cancer and diabetes mellitus, type 
II.  If the benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


